Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

BPI SPORTS, LLC,

Plaintiff, CASE NO.: 0:19-CV-60505-FAM

VS.

THERMOLIFE INTERNATIONAL, LLC,
and RONALD L. KRAMER,

Defendants.

 

PLAINTIFF’S, BPI SPORTS, LLC, MOTION TO STRIKE AFFIRMATIVE DEFENSES
AND SUPPORTING MEMORANDUM OF LAW

Plaintiff, BPI Sports, LLC (“BPI”), pursuant to Federal Rule of Civil Procedure 12(f) and
S.D. Fla. Local Rule 7.1, moves this Court to strike Defendants’, Thermolife International, LLC
(“Thermolife”), and Ronald L. Kramer (“Kramer”), Affirmative Defenses alleged in its Answer
and Affirmative Defenses [D.E. 41], as follows:

| I. Background

1. On April 19, 2019, BPI filed its Amended Complaint. [D.E. 12].

2. On May 17, 2019, Defendants filed a motion to dismiss the Amended Complaint
on several grounds. [D.E. 16].

2 Following this Court’s Order on the motion to dismiss BPI maintained its claims
against Thermolife and Kramer for Violations of Laham Act (Count I), Unfair Competition (Count
II) and False Patent Marking (Count VI)[D.E. 37].

4, On February 5, 2020, Thermolife and Kramer filed their Answer and Affirmative

Defenses, which attempts to allege the following six affirmative defenses: (1) the Amended
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 2 of 10

CASE NO.: 0:19-CV-60505-FAM

Complaint fails to state a claim against Defendants; (2) Plaintiff's claims against Kramer fail for
lack of personal jurisdiction; (3) Plaintiff's claims against Kramer fail for lack of subject matter
jurisdiction; (4) Plaintiff's claim fail en foto as a result of Plaintiff's unclean hands; (5) Plaintiff's
claims are barred, in part or in full, as a result of the doctrines of laches and/or waiver; and (6)
Plaintiffs claims are barred by the statute of limitations. [D.E. 41].

3: This Court should strike all of these affirmative defenses, as they are either waived
or insufficient as a matter of law.
Il. Memorandum of Law

A. Pleading Standard for Defenses

All of the affirmative defenses should be stricken as they are bare bones, conclusory, and
fail to provide BPI with fair notice of the grounds upon which Defendants are attempting to avoid
liability. Although Federal Rule of Civil Procedure 8 does not require a defendant to set forth
detailed factual allegations, it must at least give the plaintiff “fair notice” of the nature of the
defenses and the grounds upon which they rest. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
553 (2007); Woodfield v. Bowman, 193 F.3d 354, 362 (5" Cir. 1999) (an affirmative defense must
be pled with “enough specificity or factual particularity to give [the party] ‘fair notice’ of the
defense that is being advanced.”). ‘Although an affirmative defense ‘does not need detailed
factual allegations, it requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Mid-Continent Casualty Co. v. Active Drywall South,
Inc., 765 F. Supp. 2d 1360, 1361 (S.D. Fla. 2011) quoting Twombly, 550 U.S. at 555,

“An affirmative defense is one that admits to the complaint, but avoids liability, wholly or
partly, by new allegations of excuse, justification or other negating matter.” See Royal Palm Sav.

Ass’ nv. Pine Trace Corp., 716 F. Supp. 1416, 1420 (M.D. Fla. 1989) (quoting Fla. East Coast

Page 2 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 3 of 10

CASE NO.: 0:19-CV-60505-FAM

| Railway Co. v. Peters, 73 So. 151 (Fla. 1916)). Affirmative defenses are subject to the pleading
requirements specified in Rules 8 and 9 of the Federal Rules of Civil Procedure, and thus must set
forth a “short and plain statement” of the defense. See Heller Financial, Inc. v. Midwhey Powder
Co., 883 F. 2d 1286, 1295 (7th Cir. 1989). Pursuant to Federal Rule of Civil Procedure 12(f), a
party may move to strike “any insufficient defense or any redundant, immaterial, impertinent or
scandalous matter” within the pleadings. Further, defenses that are comprised of no more than
“bare bones conclusory allegations” should be stricken. See Heller, 883 F. 2d at 1295; see also
Schecter vy. Comptroller of City of New York, 79 F. 3d 265, 270 (2d Cir. 1996) (finding that a
conclusory assertion of an affirmative defenses is insufficient as a matter of law).

Therefore, a conclusory affirmative defense that does not provide “‘fair notice” of the nature
of the defense asserted and the grounds upon which it is based is insufficient and must be stricken.
Although motions to strike tend to be disfavored by the courts, affirmative defenses may be
stricken if the defense is “insufficient as a matter of law.” See Williams v. Jader Fuel Co., 944
F. 2d 1388, 1400 (7th Cir. 1991); Microsoft Corp. v. Jesse’ s Computers & Repair, Inc.,211 F.R.D.
681, 683 (M.D. Fla. 2002) (citing Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp.
992, 1000 (M.D. Fla. 1976)).

Defendants have not satisfied the pleading standards set forth above. The affirmative
defenses are comprised of labels and bare bones, legal conclusions without any allegations of
supporting facts. Defendants failed to meet the minimal pleadings requirements of Rule 8, and

accordingly, the affirmative defenses should be stricken.

Page 3 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 4 of 10

CASE NO.: 0:19-CV-60505-FAM
B. The First Affirmative Defense Fails to Identify How BPI Failed to State a
Claim
In its first affirmative defense Defendants simply allege:
1. Plaintiff's Amended Complaint fails to state a claim against Defendants.
This “defense” should be stricken as it is nothing more than a bare recitation of a standard for
dismissal, as opposed to a valid affirmative defense. Flexiteek Americas, Inc. v. Tek-Dek, Ltd., et
al., 2014 WL 11517848, *6-7 (S.D. Fla. March 28, 2014) (striking affirmative defense reciting
“Each and every cause of action of Plaintiffs’ Second Amended Complaint fails to state a claim
upon which Relief can be granted.”); USI Insurance Services LLC vy. Simokonis, 2016 WL
11547694, *4-5 (S.D. Fla. 2016) (recommending striking affirmative defense reciting “Plaintiff s
complaint fails to state a cause of action for which relief may be granted.) The recitation of the
standard for dismissal under Rule 12(b)(6) is insufficient, as “to constitute an affirmative defense,
a defendant must allege some additional facts beyond merely pointing out defects or lack of
evidence in the plaintiffs case.” See Falzarano v. Retail Brand Alliance, Inc., 2008 WL 899257,
*3 (S.D. Fla. March 31, 2008) (striking of affirmative defense when the defense solely recites the
standard for dismissal without any factual support); see also Twombly, 550 U.S. at 553 (a defense
must at least give the plaintiff “fair notice” of the nature of the defenses and the grounds upon
which they rest). This first “defense” fails to include any factual allegations and courts in the
district have already deemed it wholly insufficient. Defendants do not even identify any alleged
missing elements of BPI’s claims nor which claims the defense purports to address. As a result,

the first affirmative defense must be stricken.

Page 4 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 5 of 10

CASE NO.:  0:19-CV-60505-FAM

C. The Second Affirmative Defense Fails to Identify any Factual Basis

Supporting a Lack of Personal Jurisdiction

In their second affirmative defense, Defendants only allege:

2. Plaintiffs claims against Kramer fail for lack of personal jurisdiction.

This defense should be stricken because it is waived. Prior to filing its answer containing
this affirmative defense, Kramer filed a motion to dismiss but did not include “lack of personal
jurisdiction” as a ground for dismissal. [D.E. 16]. “Under Fed.R.Civ.P. 12(h)(1), a party is
deemed to have waived any objection to personal jurisdiction or service of process if the party
makes a pre-answer motion under Rule 12 and fails to include such objections in that motion.”
Pardazi v. Cullman Medical Center, 896 F.2d 1313, 1317 (11" Cir. 1990) (citing 5 C. Wright &
A. Miller, Federal Practice and Procedure § 1391, at 852-53 (1969) (‘it now is settled that any
time a defendant makes a pre-answer Rule 12 motion, he or she must include, on penalty of waiver,
the defenses set forth in subdivisions (2) through (5) of Rule 12(b).”)). Accordingly, “when
[Kramer] failed to raise [his] personal-jurisdiction objections in [his] pre-answer motion to
dismiss, [he] waived any objections that [he] might have had to the court's exercise of personal
jurisdiction.” Pardazi at 1317 (citing Kersh v. Derozier, 851 F.2d 1509, 1512 (Sth Cir. 1988);
Murphy vy. Travelers Ins. Co., 534 F.2d 1155, 1159 (Sth Cir. 1976)..

Even assuming, arguendo, that this affirmative defense was available, Defendants have not
alleged any facts to support it. Rather, it is merely a denial of the allegation of personal
jurisdiction over Kramer. See Amended Complaint, § 6 [D.E. 12]. Accordingly, the second
affirmative defense must be stricken.

D. The Third Affirmative Defense Fails to Identify any Factual Basis Supporting
a Lack of Subject Matter Jurisdiction

Similarly, in its third affirmative defense, Defendants just allege:

Page 5 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 6 of 10

CASE NO.:  0:19-CV-60505-FAM

3. Plaintiff's claims against Kramer fail for lack of subject matter jurisdiction.

This defense also should be stricken as it is nothing more than a bare bones legal
conclusion, without any supporting facts. The Amended Complaint contains specific allegations
regarding the basis for subject matter jurisdiction. See Amended Complaint, § 3, 4, 5, 6 [D.E.
12]. This Court denied the motion to dismiss the Lanham Act Claim, as well as the Unfair
Competition and False Patent Marking Claims. BPI fully alleged and this Court recognized it has
federal question and diversity subject matter jurisdiction. Defendants have not alleged anything
different. In one unreported decision, the U.S. District Court for the Western District of Missouri
struck a nearly identical affirmative defense that simply stated “Plaintiff's claims are barred by
lack of subject matter jurisdiction.” That court explained that “lack of subject matter jurisdiction
cannot be waived" and “so the failure to include it as an affirmative defense would be of no effect.”
The School of the Ozarks, Inc d/b/a College of the Ozarks v. The Greatest Generations Foundation,
Inc., Case No. 10 3499 CV S ODS (U.S. D. C. W. D. Mo.), Order and Opinion Granting in Part
and Denying in Part Plaintiff's Motion to Strike (April 7, 2011; O.D Smith, J.). As a result, the
third affirmative defense should be stricken as legally insufficient.

E. The Fourth Affirmative Defense Fails to Identify any Factual Basis Supporting
Unclean Hands

In its fourth affirmative defense, Defendants conclusorily allege:
4. Plaintiff's claim fails en toto as a result of Plaintiffs unclean hands.

This purported defense contains no supporting facts and has been dismissed by other courts in
this district. Flexiteek Americas, 2014 WL at *6-7 (striking affirmative defense reciting “Each
and every claim of Plaintiffs' Second Amended Complaint is barred in part or in whole by the
Doctrine of Unclean Hands.”); USI Insurance Services 2016 WL at *4-5 (striking affirmative

defense reciting “Any claim by Plaintiff for equitable relief against Simokonis is barred by the

Page 6 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 7 of 10

CASE NO.: 0:19-CV-60505-FAM

doctrine of unclean hands.) Further, the doctrine of unclean hands is akin to fraud and must be
plead with precision in order to constitute a valid affirmative defense. See Congress Park Office
Condos IT, LLC y. First-Citizens Bank & Trust Co., 105 So. 3d 602, 609— 10 (Fla. 4th DCA
2013); see also Branch Banking & Trust Co. v. S&S Dev., Inc., 620 Fed. Appx. 698, 701 (11th
Cir. 2015); Synovus Bank v. Sims, 540 Fed. Appx. 905, 907 (11th Cir. 2013) (citing Congress
Park Office Condos IT, LLC, 105 So. 3d at 610); SE Prop. Holdings, LLC vy. McElheney, 2015
U.S. Dist. LEXIS 14647, *7 (like fraud, the party seeking to apply the unclean hands doctrine
must describe with precision the "egregious facts" that justify application of the doctrine).
Contrary to their obligation to allege fraud with specificity as required by Federal Rule of Civil
Procedure 12, Defendants do not allege any facts forming the basis for unclean hands.

Finally, Defendants’ unclean hands defense also fails to the extent it is directed toward
BPI’s legal claims, which seek damages. The unclean hands defense is an equitable defense
directed toward an equitable action, not a legal action. See, e.g., Williams v. Foerster, 335 So. 2d
810, 814 (Fla. 1976) (unclean hands defense is directed toward a court of equity). Even if the
unclean hands defense was supported with alleged facts, it is not a defense to claims for damages,
and it is legally insufficient.

F. The Fifth Affirmative Defense Fails to Identify any Factual Basis Supporting
Laches

In their fifth affirmative defense, Defendants improperly combine two different legal
theories and fail to properly allege either of them. Defendants allege:

5. Plaintiff's claims are barred, in part or in full, as a result of the doctrines of laches
and/or waiver.

Once again, these purported defenses contain no supporting facts and have been dismissed

by other courts in this district. Flexiteek Americas, 2014 WL at *6-7 (striking affirmative defense

Page 7 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 8 of 10

CASE NO.: 0:19-CV-60505-FAM

reciting “Each and every claim of Plaintiffs’ Second Amended Complaint is barred in part or in
whole by the Doctrine of Laches” and “Each and every claim of Plaintiffs' Second Amended
Complaint is barred in part or in whole by the Doctrine of Waiver’).

Moreover, laches is an equitable doctrine that is applied ie bar a claim at equity based not
upon the number of years that have elapsed, but upon unreasonable delay in enforcing a right
coupled with disadvantage to the person against whom the right is asserted. See, e.g. In re:
Biddiscombe Int'l, LLC, 392 B.R. 909 (Bankr M.D. Fla. 2008); Jackmore v. Jackmore, 71 So. 3d
912 (Fla. 1 DCA 2011). The different elements of waiver are (1) the existence of a right,
privilege, advantage or benefit which may be waived; (2) the actual or constructive knowledge of
the right; and (3) the intention to relinquish such right. See Bristol W. Ins. Co. yv. Albertson, 41
So. 3d 378, 381 (Fla 4" DCA 2010). Defendants do not allege the elements of either latches or
waiver, which are different defenses, nor do they allege any facts in support of such defenses.

Also, the combined assertion of two legal defenses is a violation of Federal Rule of Civil
Procedure 10(b), which states in relevant part that a “party must state its ... defenses in numbered
paragraphs, each limited as far as practible to a single set of circumstances” and “each defense
other thana denial must be stated in a separate .. defense.”

G. The Sixth Affirmative Defense Fails to Identify any Facts Supporting the
Statute of Limitations Defense

In its sixth affirmative defense, Defendants allege:

6. Plaintiff's claims are barred by the statute of limitations.

Defendants do not allege which statute(s) of limitations apply to each claim, nor do they
allege any facts in support of such defenses. Federal Rule of Civil Procedure Form 30 recites an
affirmative defense based on Statute of Limitations that passes muster under Federal Rule of Civil

Procedure 8: “The plaintiffs claim is barred by the statute of limitations because it arose more

Page 8 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 9 of 10

CASE NO.: 0:19-CV-60505-FAM

than years before his action was commenced.” Fed.R.Civ.P. 8. In order to provide fair
notice to BPI, Defendants should be required, at a minimum, to state the time they considered as
passed, and the particular limitations statute(s) they invoke for their defense, and to which claim(s)
they believe the defense(s) apply.
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiff's Motion to

Strike Affirmative Defenses was filed via CM/ECF on February 18", 2020 and served on all
counsel of record.

KRINZMAN, HUSS, LUBETSKY

FELDMAN & HOTTE
800 Brickell Avenue, Suite 1501
Miami, Florida 33131

Telephone: (305) 854-9700
Facsimile: (305) 854-0508

Primary email cal@khllaw.com
shf@kh mi .com
Secondary email , eservicemia@khllaw. con!

UY Cary A. Lt y;
Florida Bar No. 96136
Salvatore H. Fas

Florida Bar No. 143952

  

  
 
  
  

- and -

HILLYER LEGAL, PLLC

Gregory L. Hillyer, Esquire

Fla. Bar No. 682489

5335 Wisconsin Avenue, N.W., Suite 440
Washington, D.C. 20015-2052
Telephone: (202) 686-2884

Facsimile: (202) 686-2877

Email: ghillyer@hillyerlegal.com

Page 9 of 10
Case 0:19-cv-60505-RS Document 42 Entered on FLSD Docket 02/18/2020 Page 10 of 10
CASE NO.: 0:19-CV-60505-FAM

SERVICE LIST

Cara Molly Rogers, Esq.

Gregory Collins, Esq.

Keresmar & Feltus PLLC

7150 East Camelback Road, Suite 285
Scottsdale, Arizona 85251

cmr@kflawaz.com

gbc@kflaw.com
Counsel for Defendant

Page 10 of 10
